                                                          Case 2:21-cv-01206-JCM-NJK Document 16 Filed 09/03/21 Page 1 of 2




                                                    1 H1 LAW GROUP
                                                      Jill Garcia, NV Bar No. 7805
                                                    2 jill@h1lawgroup.com
                                                      701 N. Green Valley Parkway, Suite 200
                                                    3 Henderson, NV 89074
                                                      Phone 702-608-3720
                                                    4 Fax     702-703-1063

                                                    5 Attorneys for Defendant

                                                    6                               UNITED STATES DISTRICT COURT

                                                    7                                      DISTRICT OF NEVADA

                                                    8 STARLA MARTINEZ, an individual,                       CASE NO.: 2:21-cv-01206-JCM-NJK

                                                    9                                Plaintiff,
                                                              vs.                                           STIPULATION AND ORDER TO
          701 N. Green Valley Parkway, Suite 200




                                                   10                                                       CONTINUE DATE OF EARLY NEUTRAL
                                                      THE ROMAN CATHOLIC BISHOP OF                          EVALUATION SESSION
                Henderson, Nevada 89074




                                                   11 LAS VEGAS, AND HIS SUCCESSORS,
                    Tel: 702-608-3720




                                                      Inc., Domestic Corporation,                           [First Request]
H1 LAW GROUP




                                                   12
                                                                                  Defendant.
                                                   13

                                                   14         Pursuant to Local Rules 7-1 and 16-6, Plaintiff Starla Martinez (“Plaintiff”) and

                                                   15 Defendant The Roman Catholic Bishop of Las Vegas, and His Successors (“Defendant”),

                                                   16 collectively referred to as the (“Parties”), by and through their respective counsel, hereby

                                                   17 stipulate and jointly request as follows:

                                                   18         1.      On August 10, 2021, the Court scheduled the Early Neutral Evaluation Session

                                                   19 (“ENE”) for October 28, 2021 and further set the deadline to submit Confidential ENE

                                                   20 Statements for October 21, 2021. See ECF 10.

                                                   21         2.      The deadline to submit a request to continue the ENE is September 10, 2021.

                                                   22         3.      Counsel for the Parties exchanged correspondence regarding the current date for

                                                   23 the ENE. Defense counsel notified Plaintiff’s counsel that general counsel for Defendant is not

                                                   24 available on October 28, 2021.

                                                   25         4.      The Parties believe additional time for initial discovery would allow the parties to

                                                   26 have sufficient information to engage in a productive ENE.

                                                   27         5.      The Parties respectfully request that the Court reschedule the ENE, preferably for

                                                   28 a date on or after October 28, 2021, as convenient to the Court’s schedule.

                                                                                                        1
                                                           Case 2:21-cv-01206-JCM-NJK Document 16 Filed 09/03/21 Page 2 of 2




                                                    1          6.     The Parties propose any of the days during the week of November 1-4, 8-11 and

                                                    2 15-18, 2021 for the rescheduled ENE.

                                                    3          7.     The Parties further request that the deadline to submit Confidential ENE

                                                    4 Statements be rescheduled to comport with the new date for the ENE.

                                                    5          8.     This stipulation and order is sought in good faith and not for the purposes of

                                                    6 delay.

                                                    7          9.     This is the first request to continue the ENE.

                                                    8    Dated this 2nd day of September 2021.              Dated this 2nd day of September 2021.

                                                    9    H1 LAW GROUP                                       HATFIELD & ASSOCIATES, LTD.
          701 N. Green Valley Parkway, Suite 200




                                                   10
                                                         _/S/ Jill Garcia_______________________            /s/ Trevor J. Hatfield
                Henderson, Nevada 89074




                                                   11    Jill Garcia, NV Bar No. 7805                       Trevor J. Hatfield, NV Bar No. 7373
                    Tel: 702-608-3720




                                                         jill@h1lawgroup.com                                thatfield@hatfieldlawassociates.com
H1 LAW GROUP




                                                   12    701 N. Green Valley Pkwy., Suite 200               703 S. Eighth Street
                                                         Henderson, NV 89074                                Las Vegas, NV 89101
                                                   13    Phone 702-608-3720                                 Phone 702-388-4469
                                                         Fax 702-703-1063                                   Fax     702-386-9825
                                                   14    Attorneys for Defendant                            Attorneys for Plaintiff

                                                   15

                                                   16
                                                                                                    ORDER
                                                   17
                                                               IT IS HEREBY ORDERED that the Early Neutral Conference scheduled on October 28,
                                                   18
                                                        2021 is rescheduled to November 3, 2021 at 9:00 a.m. Confidential ENE statements shall be
                                                   19
                                                        submitted to chambers no later than October 27, 2021.
                                                   20

                                                   21

                                                   22                                                ______________________________________
                                                                                                     UNITED STATES MAGISTRATE JUDGE
                                                   23                                                DATED:_________________________________
                                                                                                               September 3, 2021
                                                   24

                                                   25

                                                   26

                                                   27

                                                   28

                                                                                                        2
